Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Feb. 25, 2021, has been entered in the application. Claims 1, 3, 5-6, 8-9, 11, 13, 15-16, 18-19, and 21-22 are pending.

Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 6, 8, 9, 11, 13, 15, 16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, at lines 24-25 (also see claim 11, lines 16-17 and claim 21, lines 26-27) recites the outputting of  “instructions” and at claim 1, lines 27-29 (also see claim 11, lines 19-21 and claim 21, lines 29-30), refers to the turning off of energy transfer from one source “according to” or “based on” the control instructions and additionally the turning on of energy transfer from another source “according to” or “based on” the instructions (claim 1, lines 30-31; claim 11, lines 22-23; claim 21, lines 31-32. Firstly, it is not clear what the instructions actually comprise (i.e., what attribute, characteristic or unit of measurement is associated with the instructions), secondly it is not clear how a pluralized characteristic “instructions” (recited in plural form) specifically controls a turning off of energy transfer from one element and a turning on of transfer from another, thirdly it is not clear how control of energy transfer can be initiated “according to” or “based on” instructions which have no particular characteristics, attributes or units as claimed, nor is it clear how whatever mechanism which performs the turning on and turning off of the transfer of energy can be responsive to instructions that have no particular described characteristic without being specifically adapted to be operable in response to a particular type of information; and fourthly the actual operative relationship intended to be conveyed by the use of “according to” or “based on” is not 
From applicant’s comments and the content of the specification is not even clear whether this is intended to be a critical feature. In general, when determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976). The specification of the instant application, however, is also vague as to whether the actual characteristic of the control parameter is critical to the function of the claimed device or method, or merely “preferred”, so is yet further not clear whether the omitted characteristic of the control parameter is an omitted critical feature or not.
In claim 8, lines 2-3 (also see claim 18, lines 2-3), it is unclear how the cost for operating the vehicle is determined (e.g., if determined by the convexification process, then it is not wholly clear how the cost is also input to the convexification process). 
In claim 9, lines 1-3 (also see claim 19, lines 1-3) the recitation “wherein the are for a time period, and provide a reference trajectory” is completely unclear 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language. Particularly in this instance, attempting to compare the claims to the prior art to determine patentability under 35 USC §102 or §103 is essentially not possible due to the lack of definition provided in the claims and the resultant nebulous scope.

Claims Not Rejected over the Prior Art
Claims 1, 3, 5, 6, 8, 9, 11, 13, 15, 16, 18, 19, 21 and 22 are not currently rejected as being unpatentable over or anticipated by the prior art, but are not in condition for allowance in view of the conditions outlined above under 35 USC §112.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the claims have been clarified. For the reasons set forth above, the examiner does not agree. Note that applicant has essentially removed the reference to the “control parameter for providing instructions for the optimized use…” by reciting instead “instructions for the optimized use…”, however this change does not actually improve the claim clarity to the extent that the actual nature, content or characteristics of these “instructions” remain unclear in the context of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616